Title: To John Adams from Joseph Priestley, 23 February 1793
From: Priestley, Joseph
To: Adams, John



Dear Sir
Clapton  Feb. 23. 1793

Such is the situation of this country, that I fear I shall be too troublesome in recommending to your notice dissenters that are disposed to emigrate and settle on your continent. This letter will be delivered to you by two young men of good character, and fine spirit, the sons of Mr. G. Humphreys, a fellow sufferer with me in theRiot in Birmingham. Many men will also find it necessary to look out for an asylum either in France or with you; and at present America will generally be prefered to France. Two of my sons are in the number, and they will wait upon you in a few months, and if they get a settlement, I shall be happy to follow them. I can give you but an imperfect idea of the violence of the Church and King, parts in the country, especially with respect to myself, who since the death of Dr. Price, am the most anxious of all the dissenters.
I shall take the liberty to give you a line by my son, and in the mean time subscribe myself, with my best respects to Mrs Adams, / Dear Sir, /  yours sincerely
J. Priestly